Citation Nr: 9924168	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-07 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently rated as 30 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO) which denied the veteran's claim for 
TDIU, and continued evaluation of the veteran's PTSD as 30 
percent disabling.  A notice of disagreement was received in 
March 1998; the RO issued a statement of the case the same 
month; and the veteran's substantive appeal was received in 
May 1998.  In June 1999, the veteran testified at a personal 
hearing before the undersigned member of the Board sitting at 
the RO. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's service-connected PTSD is productive of no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, due to such symptoms 
as depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; mild memory 
loss.

3.  The veteran's only service-connected disability is PTSD.

4.  The veteran has a high school education, and two years of 
college education; his past work experience includes 
positions in the car, real estate, and insurance industries 
and selling recreational memberships.

5.  The veteran's service-connected disability does not 
preclude him from securing and following substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1998).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  PTSD

The veteran contends that the evaluation assigned for his 
PTSD should be increased to reflect more accurately the 
severity of his symptomatology.  As a preliminary matter, it 
is noted that the veteran's claim alleges an increase in 
severity of the service-connected disability, and is 
therefore a well-grounded claim for an increased evaluation.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  In addition, the 
Board is satisfied that the record contains all evidence 
necessary for an equitable disposition of this appeal, and 
that the RO has fulfilled its duty to assist the veteran in 
developing the facts pertinent to his claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran was granted service connection for PTSD in August 
1996, evaluated as 30 percent disabling, on the basis of 
combat-related stressors in the Korean Conflict.  He filed a 
claim for an increased evaluation in December 1997. 

The claims file contains VA records dating from August 1995.  
For purposes of this increased rating claim, the more recent 
records are most pertinent.  These records reveal that the 
veteran began attending a veteran support group in 
approximately September 1997.  At an intake interview in 
September 1997, the veteran stated that he had completed 
college credits to become a real estate broker.  It was 
observed that the veteran had good communication skills and 
good personal hygiene.  The interviewer noted that the 
veteran had difficulties with stress, especially in the field 
of real estate employment in which he last worked in 1993.  
The veteran had no support structure of family or friends.  
At his first group session, he stated that he engaged in 
volunteering at the VAMC in order to provide healthy 
structure to his time.  At the next session in October 1997, 
he discussed his past week, including anxiety level, 
difficulties, sleep patterns and dreams.  In November 1997, 
the veteran discussed his anger regarding his use of alcohol 
after leaving Korea and his self-help efforts over the years.  
In December 1997, the veteran had an individual interview.  
He was alert and oriented times three, pleasant and 
cooperative, with good eye contact, coherent speech, and 
neatly groomed.  He complained of depression of three week's 
duration, and poor sleep that was helped by sleeping pills 
and drinking.  He also complained of flashbacks and 
nightmares of the Korean Conflict.  He denied homicidal or 
suicidal ideation.  In January 1998, at a group session, the 
veteran complained of social withdrawal, sleep disturbance, 
fatigue and depression.  In March 1998, the veteran continued 
to complain of depression as well as stress arising from his 
VA disability claim.  In March 1998 he also discussed anger 
management and how he was using what he had learned to deal 
with a conflict with his neighbor.  In April 1998, he 
discussed social fear and avoidance, and reported that he had 
resolved his residential issues.  In April 1998, he also 
discussed effects of the weather on his mood.  In an 
individual interview in April 1998, the veteran discussed 
incidents in Korea when he came under sniper fire, and said 
he had intrusive thoughts of these episodes.  It was noted in 
April 1998 that the veteran had attended about twenty 
sessions of the support group since October 1997.  He was 
currently enrolled in the domiciliary incentive therapy 
program and assigned to work in the radiology clinic.  Other 
clinical records in the file concern physical ailments 
unrelated to the veteran's PTSD.

In September 1997, a VA examination for PTSD was performed.  
The veteran reported he was twice divorced.  He had been 
unemployed for four years due to his retirement.  Prior to 
retirement, he was a working and productive person.  He 
reported graduating the eleventh grade at the age of eighteen 
in 1950 and enlisting in the U.S. Army.  The veteran also 
reported nightmares, flashbacks, and sleep difficulties when 
he returned to the U.S.  He denied any auditory, visual or 
tactile hallucinations or suicidal/homicidal ideation.  The 
examiner detected no delusions or ideas of reference of 
influence.  His subjective complaints consisted of 
nightmares, insomnia, flashbacks, and depression with 
occasional tearfulness.  He was diagnosed with PTSD, 
adjustment disorder with depressed mood and chronic alcohol 
dependence, and was assigned a Global Assessment of 
Functioning (GAF) score of 70.

The veteran testified at a personal hearing at the RO before 
the undersigned Board member in June 1999.  He described his 
experiences during service.  He discussed his employment 
history, which included working in the car, real estate, and 
insurance industries, and selling recreational memberships.  
Currently, he stated that he did not like crowds and avoided 
them.  He stated he was starting to spend more time with his 
family, but later stated that he rarely saw them.  He 
reported that in the past he had been verbally abusive 
towards his wives.  He stated that the older he gets, the 
more he dreams about his friends from the service.  He 
indicated that he took sleeping pills, but he still has 
problems with sleep.  The veteran further reported night 
sweats and that he sometimes has to sleep during the day 
because he fails to get sufficient sleep at night.  He stated 
that he felt he could not work full-time due to his insomnia, 
as well as his inability to concentrate due to PTSD.  In 
addition, his memory was not very good for many tasks.  When 
questioned if he had panic attacks, he described feeling his 
heart beat fast when he gets emotional.  He can get very 
upset in a crowd or when driving when someone is rude or when 
he waits in line.  He was hoping to find some sort of job in 
which he could work at a more leisurely pace and would not 
feel as much stress.  The veteran also indicated that he 
volunteers at the VA to get out of the house.  

According to the current regulations, as amended effective 
November 7, 1996, a mental disorder shall be evaluated 
"based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a).  Under the 
current regulations, a 30 percent evaluation is assigned if 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, due to such symptoms 
as depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; mild memory 
loss.  A 50 percent evaluation is assigned if there is 
occupational and social impairment due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-term and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Based on the evidence of record, the Board is unable to find 
that the veteran's PTSD symptoms warrant an evaluation higher 
than 30 percent.  The essential symptoms reported on various 
occasions are included within the criteria for a 30 percent 
evaluation, including depressed mood, anxiety, panic attacks 
(weekly or less often), chronic sleep impairment and mild 
memory loss.  It does not appear that the veteran suffers 
from disturbed speech patterns, impaired judgment or impaired 
abstract thinking.  While there is no doubt that the 
veteran's PTSD does resulted in some social and occupational 
impairment, the veteran testified that he gets along well 
with members of his support group and can contact them at 
home.  It also appears that he continues to be somewhat 
active through volunteer work.   

The Board acknowledges that a VA vocational rehabilitation 
specialist reported in a June 1997 statement that the 
veteran's psychoneurotic symptoms caused "considerable" 
industrial and social impairment.  However, the overall 
record simply does not show a disability picture so as to 
meet the criteria for a rating in excess of the current 30 
percent.  In fact, the Board observes that a GAF score of 70 
was reported in September 1997.  The GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 61-70 
rating indicates "some mild symptoms . . . OR some 
difficulty in social, occupational or school functioning . . 
. but generally functioning pretty well, has some meaningful 
interpersonal relationships."  

In sum, even considering the provisions of 38 U.S.C.A. 
§ 5107(b), the Board must conclude that the veteran's PTSD is 
not productive of more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  A rating in excess of the current 30 percent is 
therefore not warranted. 

2.  TDIU

The Board finds that the veteran's claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim that is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board also is 
satisfied that all the facts relevant to this claim have been 
properly and sufficiently developed.

In order to establish entitlement to a total compensation 
rating based upon individual unemployability due to service-
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations essentially establish objective and subjective 
standards for an award of total rating based on 
unemployability.  When the veteran's schedular rating is less 
than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when there is at 
least one disability rated at 60 percent or more, or two or 
more disabilities, with at least one disability rated at 40 
percent or more, and sufficient additional disabilities to 
bring the combined rating to 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  

A total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).  
It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VAOPGPREC 75-
91; 57 Fed.Reg. 2317 (1992).

Service connection is presently in effect solely for PTSD, 
evaluated as 30 percent disabling.  There are no other 
service-connected disabilities; thus, the combined disability 
rating is 30 percent.  The veteran therefore does not qualify 
for a total disability rating under 38 C.F.R. § 4.16 (a).  
Moreover, there is no evidence of record indicating the 
veteran is unable to follow a substantially gainful 
occupation due to his PTSD in light of his education and work 
experience.  To the extent that his inability to find a 
permanent position due to his age and recent colon surgery, 
such matters that are unrelated to his service-connected 
disabilities and not for consideration.  


ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

